Citation Nr: 9935483	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  95-17 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2. Entitlement to service connection for a gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his uncle


INTRODUCTION

The veteran had active military service from May 1982 to 
December 1984.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a September 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C.  The Board in May 1997 remanded the case 
to the RO for further development.  During the remand the 
VARO in Huntington, West Virginia granted entitlement to 
service connection for disabilities of the low back and the 
left shoulder thereby removing those issues from the appeal.  
The remaining issues of entitlement to service connection for 
hypertension and a gastrointestinal disability were recently 
returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  Hypertension was initially manifested after service and 
it is not shown by competent evidence to have been manifested 
within the first year after the veteran's separation from 
service in December 1984 by diastolic pressure predominately 
100 or more requiring continuous medication for control.

2.  The claim of entitlement to service connection for a 
gastrointestinal disability is not supported by cognizable 
evidence showing the claim to be plausible or capable of 
substantiation, as there is no competent evidence showing the 
inception of such disability including pancreatitis during 
service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim of entitlement to service connection for a 
gastrointestinal disability is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's enlistment physical examination in May 1982 
shows blood pressure 134/82 and normal abdomen and endocrine 
clinical evaluations.  There was no history of high or low 
blood pressure or stomach, liver or intestinal trouble.  A 
medical care record in February 1983 shows blood pressure 
126/88.  A medical screening note from August 1983 shows 
blood pressure 120/78.  He reported on a January 1984 dental 
questionnaire that he drank alcoholic beverages, and he did 
not indicate that hypertension, ulcers or stomach conditions 
applied to him.  A January 1984 medical screening note shows 
blood pressure of 112/77.  February 1984 medical screening 
notes show blood pressure 100/68 and 116/72.  A mid April 
1984 clinical record shows blood pressure 136/72 and 140/70.  
In late April a medical care screening note shows blood 
pressure 110/78.  Other April 1984 record entries note blood 
pressure 124/76 and 110/70.  When he was seen in early May 
1984 for toe complaints his blood pressure was 118/76.  

The veteran's service medical records show that he was 
hospitalized from May 1984 to June 1984 for moderate alcohol 
dependence manifested by pathological pattern of alcohol use, 
withdrawal syndrome, and intolerance. The stress was reported 
as none, routine military duty.  It was reported that he had 
a strong family history.  He was found to have no impairment 
for further duty and no social or industrial impairment.  The 
record shows an unremarkable past medical history for serious 
illness. The abdomen on examination was soft and nontender 
with normoactive bowel sounds and no sign of 
hepatosplenomegaly.  Laboratory data was unremarkable.  His 
blood pressure reported on admission was 140/90 and on same 
day 118/80.  Over the next four days it was recorded as 
140/92, 138/88, 136/80, 150/80, 132/80, 128/80, 134/80, 
120/80, 136/98 and 126/82.  

The September 1984 separation medical examination showed a 
normal clinical evaluation for the abdomen but that he 
veteran had a slight thickening of the subcutaneous fat 
tissue layer and no organomegaly, masses or scars.  The 
endocrine system was found to be normal.  His blood pressure 
was 130/80.  The examiner described him as a normal healthy 
male for his age.  There was no defect or diagnoses for the 
abdomen or blood pressure noted in the summary thereof on the 
examination form. 

VA medical records show that the veteran was seen early in 
November 1985 with complaints of sweating, nervousness and 
shoulder pain.  His blood pressure was 140/104.  He was 
hospitalized in November 1985 for acute alcohol intoxication.  
It was reported that he had a history of vomiting and nausea 
but denied abdominal pain.  The abdomen was described as soft 
with no organomegaly.  His blood pressure was 130/80.  An 
outpatient note reported on arrival his blood pressure 140/80 
and the assessment was chronic active alcoholism.  

VA outpatient records show in May 1988 the veteran's seizure 
complaint and blood pressure of 128/90.  Noted was a history 
of alcoholism and diagnoses of probable alcohol withdrawal 
and chronic alcoholism.  Follow-up in June 1988 shows blood 
pressure 120/80.  He was seen in April 1989 for orthopedic 
complaints and found with blood pressure 110/80 and 130/90.  
Acute alcoholism was reported in January 1990 with blood 
pressure 120/90.  Another record entry in January shows blood 
pressure 110/70 and reports acute alcoholism. 

The report of VA hospitalization in April 1989 after a motor 
vehicle accident shows the diagnoses included continuous 
ethanol abuse.  Noted in medical history was an admission to 
treat acute ethanol intoxication.  His blood pressure was 
130/90 and it was reported that his serum biochemistry was 
essentially normal.  His admission in January 1990 showed 
acute alcoholism among the diagnoses.  There was no history 
of any serious illnesses and his abdomen was soft with no 
tenderness.  The laboratory data was reported as being within 
normal limits.  Readmission in April 1990 showed abdominal 
pain, possible alcoholic gastritis.  Reportedly he was doing 
well until several days earlier when he developed epigastric 
pain and vomiting.  The abdomen was soft with slight 
tenderness of the right upper quadrant and normal bowel 
sounds.  There was an assessment of abdominal pain, rule out 
peptic ulcer disease versus gallbladder disease.  Blood 
pressure of 150/100 was also reported.

VA examination of the veteran in January 1991 shows that he 
complained of high blood pressure and vomiting.  The three 
blood pressure readings showed diastolic pressure at least 
90.  The abdomen was soft without tenderness or masses and no 
endocrine abnormality was reported.  Diagnoses included 
hypertension and no evidence of pancreatitis at present.  An 
examiner reported that loss of weight may be related to 
chronic alcohol (excessive) intake.  A psychiatric examiner 
reported alcohol abuse, chronic, with repeated episodes of 
delirium tremens.  

On reexamination by VA in May 1991 the veteran reported the 
same pertinent complaints and the blood pressure readings 
were 160/108-110.  No digestive system or endocrine 
abnormality was reported.  Diagnoses included hypertension 
and gastritis and chronic pancreatitis secondary to 
alcoholism.  Outpatient records in June 1991 mention stomach 
pain and some vomiting with a diagnosis of constipation.  In 
August 1991 his recorded blood pressure was 150/112 and 
140/110.  The report of VA hospitalization in August 1991 
shows diagnoses of alcohol-induced pancreatitis resolved upon 
discharge, alcohol withdrawal, hypertension and constipation 
resolved upon discharge.  It was reported that he had recent 
abdominal pain after cessation of drinking and that elevated 
serum amylase returned to normal and he was completely 
asymptomatic.  It was noted that his blood pressure was under 
control with medication. 

The RO in September 1991 denied service connection for 
gastritis and pancreatitis as not shown in service or on 
current examination, respectively.  Alcoholism was found to 
be the result of the veteran's willful misconduct.  His 
hearing testimony in 1993 recalled a history of borderline 
blood pressure for which he did not take medication.  He 
recalled treatment for stomach problems and pancreatitis 
after service.

VA outpatient records in June 1992 report hypertension and 
chronic alcoholism.  A report of hospitalization shows 
diagnoses of acute ethanolism and ethanol withdrawal seizure 
disorder.  His abdomen was soft, nontender and nondistended.  
A report of hospitalization in late 1993 notes diagnoses of 
hypertrophic gastritis with occult blood loss.  Reported on 
readmission in early 1994 was acute ethanolism, acute 
gastritis, resolving and relapsing pancreatitis, alcohol 
induced.  

The record of subsequent VA treatment shows in 1995 gastritis 
and history of pancreatitis.  A September 1995 assessment 
showed resolved ethanolism and alcoholic gastritis in the 
past and previous alcohol induced pancreatitis not recurred 
at the present time.  Essentially the same diagnoses appear 
in November 1995. A contemporaneous psychiatric progress note 
mentions history of gastritis and history of chronic 
pancreatitis.  In 1996 the assessment of remote alcohol 
induced gastritis and pancreatitis resolved was reported.  

At the Board hearing the veteran stated that he had 
difficulty with his stomach since he stopped drinking several 
years previously.  He mentioned pancreatitis and recalled 
borderline hypertension treated after service and being told 
by a drill sergeant that he had it.  He withdrew the claim of 
service connection for alcoholism.

On a VA examination in August 1998 the veteran reported a 
recent history of hypertension and gastrointestinal 
complaints.  The diagnoses were vague past history of 
hypertension, normotensive on physical examination, and vague 
past history of dysphagia, no known diagnosis.  

The report of the veteran's Raleigh General Hospital 
admission in 1998 shows a complaint of upper stomach burning 
pain and reports no history of hypertension.  The final 
diagnoses included bleeding peptic ulcer disease and history 
of ethanol abuse.  

A VA examiner in June 1999 reported a history of alcoholism 
that started in service and that the veteran said he was told 
that he was borderline blood pressure and took no medication.   
His blood pressure was 122/78.  The assessment was history of 
hypertension, stable without medication.  The examiner stated 
that he veteran was not hypertensive at time of the exit 
physical.  It was the examiner's opinion that it was as 
likely as not that the 1985 elevated blood pressure was 
evidence of his development of hypertension within a year of 
discharge from the service.

On examination, the veteran mentioned pancreatitis and an 
ulcer diagnosis several months previously.  The assessment 
was history of chronic pancreatitis and gastritis versus 
peptic ulcer disease.  The examination lumbosacral spine 
films were read as showing calcifications in or around the 
pancreas that suggested chronic pancreatitis.  The examiner 
stated that alcohol dependence was noted in service records 
and that veteran did not claim any problems with the stomach 
at the time of discharge from service.  The examiner stated 
that the veteran carried no diagnosis referable to the 
gastrointestinal system at the time of discharge from 
service.  Also that he was free from gastrointestinal 
complaints at time of discharge.  Regarding chronic 
pancreatitis the examiner opined that this would stem from 
chronic alcoholism manifested in service. 


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in line of duty.  
38 U.S.C.A. §§ 1110, 1153 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304.

Service connection may be granted for hypertension, 
endocrinopathy or ulcers, peptic (gastric or duodenal) 
although not otherwise established as incurred in service if 
manifested to a compensable degree within 1 year from the 
date of separation from service provided the rebuttable 
presumption provisions of § 3.307 are also satisfied.  
38 C.F.R. § 3.309.

No presumptions may be invoked on the basis of advancement of 
the disease when first definitely diagnosed for the purpose 
of showing its existence to a degree of 10 
percent within the applicable period. This will not be 
interpreted as requiring that the disease be diagnosed in the 
presumptive period, but only that there be then shown by 
acceptable medical or lay evidence characteristic 
manifestations of the disease to the required degree, 
followed without unreasonable time lapse by definite 
diagnosis. Symptomatology shown in the prescribed period may 
have no particular 
significance when first observed, but in the light of 
subsequent developments it may gain considerable 
significance. Cases in which a chronic condition is shown to 
exist within a short time following the applicable 
presumptive period, but without evidence of manifestations 
within the period, should be developed to determine whether 
there was symptomatology which in retrospect may be 
identified and evaluated as manifestation of the chronic 
disease to the required 10-percent degree. 38 C.F.R. 
§ 3.307(c).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be evidence of a current disability, usually shown by a 
medical diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); (2) There must also be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the in-service injury 
or disease and the current disability.  Such a nexus must be 
shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3.

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, was 
the result of his or her abuse of alcohol or drugs.  

For the purpose of determining entitlement to service-
connected and nonservice-connected benefits the definitions 
in §§ 3.1 (m) and (n) of this part apply except as modified 
within paragraphs (c)(1) through (c)(3) of this section. The 
provisions of paragraphs (c)(2) and (c)(3) of this section 
are subject to the provisions of § 3.302 of this part where 
applicable.

	The simple drinking of alcoholic beverage is not of itself 
willful misconduct. The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct. If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct. Organic diseases and disabilities which are a 
secondary result of the chronic use of alcohol as a beverage, 
whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin. (See §§ 21.1043, 
21.5041, and 21.7051 of this title regarding the disabling 
effects of chronic alcoholism for the purpose of extending 
delimiting periods under education or rehabilitation 
programs.)

For the purpose of this paragraph, alcohol abuse means the 
use of alcoholic beverages over time, or such excessive use 
at any one time, sufficient to cause disability to or death 
of the user; drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301 as 
amended effective November 1, 1990, 60 Fed. Reg. 27407-09 
(May 24, 1995).

Service-connected means, with respect to disability or death, 
that such disability was incurred or aggravated, or that the 
death resulted from a disability incurred or aggravated, in 
line of duty in the active military, naval, or air service.  
38 C.F.R. § 3.1(k).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct.

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on the Department of Veterans 
Affairs unless it is patently inconsistent with the facts and 
the requirements of laws administered by the Department of 
Veterans Affairs.

(1)  It involves deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences. 

(2)  Mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct. 

(3)  Willful misconduct will not be determinative unless it 
is the proximate cause of injury, disease or death. (See §§ 
3.301, 3.302.)  38 C.F.R. § 3.1(n).

For the purpose of determining entitlement to service-
connected and nonservice-connected benefits the definitions 
in §§ 3.1 (m) and (n) of this part apply except as modified 
within paragraphs (c)(1) through (c)(3) of this section. The 
provisions of paragraphs (c)(2) and (c)(3) of this section 
are subject to the provisions of § 3.302 of this part where 
applicable.

The simple drinking of alcoholic beverage is not of itself 
willful misconduct. The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct. If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct. Organic diseases and disabilities which are a 
secondary result of the chronic use of alcohol as a beverage, 
whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin. (See §§ 21.1043, 
21.5041, and 21.7051 of this title regarding the disabling 
effects of chronic alcoholism for the purpose of extending 
delimiting periods under education or rehabilitation 
programs.)  38 C.F.R. § 3.301, in effect prior to November 1, 
1990.

In line of duty means an injury or disease incurred or 
aggravated during a period of active military, naval or air 
service unless such injury or disease was the result of the 
veterans own willful misconduct.  38 C.F.R. § 3.1(m) in 
effect prior to November 1, 1990.

In line of duty means an injury or disease incurred or 
aggravated during a period of active military, naval or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was the result of his or her abuse of 
alcohol or drugs.  38 C.F.R. § 3.1(m), effective November 1, 
1990, 60 Fed. Reg. 27407-09 (May 24, 1995).

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

For hypertensive vascular disease (hypertension and isolated 
systolic hypertension) a 10 percent rating is provided for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control. Note (1): Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days. For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, effective January 12, 1998.  

For hypertensive vascular disease (essential arterial 
hypertension) a 10 percent rating is provided for diastolic 
pressure predominantly 100 or more.  Note 2: When continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more, a minimum rating of 10 percent will be assigned.  
38 C.F.R. § 4.104, Diagnostic Code 7101 in effect prior to 
January 12, 1998.

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204.

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being 
appealed, whichever period ends later. The date of mailing of 
the Statement of the Case will be presumed to be the same as 
the date of the Statement of the Case and the date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(b).


Analysis

The veteran in his initial VA compensation application in 
September 1990 included claims for a digestive problem, 
pancreatitis, and high blood pressure.  Alcoholism was 
mentioned in a letter submitted with the application and the 
veteran also reported VA treatment since 1985 for alcoholism.  
The RO in 1991 denied service connection for alcoholism on 
the basis that is was the result of willful misconduct.  The 
veteran withdrew the appeal of this determination, which 
rendered the RO determination final.  There is no claim of 
secondary to service connection to require consideration of 
the claim in light of the holding in Barela v. West, 11 Vet. 
App. 280 (1998) and VAOPGCPREC 2-98.  

The Board has found nothing in the historical record that 
would lead to a conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board has 
not found any deficiency in the development completed by the 
RO as a result of the Board remand that could arguably be 
viewed as potentially prejudicial to the veteran's claims.  
Stegall v. West, 11 Vet. App. 268 (1998).

The regulatory criteria for evaluation of claims of service 
connection for alcoholism and its residuals were changed 
effective November 1, 1990.  Regarding hypertension, prior to 
the rating schedule changes effective in January 1998 there 
was no definition for hypertension in the regulations.  
However, the requisite elements of a compensable disability 
were essentially unchanged.  Where law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Thus, the veteran's claims must be 
evaluated under both the old and new criteria to determine 
which version is more favorable to the veteran.  However, the 
new criteria may not be applied prior to the effective date.  
Rhodan v. West, 12 Vet. App. 55 (1998).  

The Board in denying service connection on a direct basis may 
rely upon the principles in Sabonis v. Brown, 6 Vet. App. 426 
(1994) in applying applicable law and existing VA General 
Counsel precedent by which it is bound.  38 U.S.C.A. § 7104.  
However, the Board will considered the claim of service 
connection for gastrointestinal disability not well grounded.  
The veteran's claim was filed prior to November 1, 1990, and 
direct service connection would be precluded under existing 
law.  There is also the recent VA medical opinion that the 
veteran's gastritis and pancreatitis are alcohol related.  
The RO determination of willful misconduct bars direct 
service connection as it does not link the disorder to any 
incident of service.  

The Board notes that under 38 U.S.C.A. § 105 as amended to 
reflect the statutory changes in 1990 alcoholism so incurred 
is not a proper basis for service connection on a direct 
basis.  The RO finding of willful misconduct for the 
veteran's alcohol abuse is final.  The pertinent VA General 
Counsel opinion notes the following:

With respect to claims filed after October 31, 1990, 
38 U.S.C. § 105(a), as amended by section 8052(a)(1) 
of the Omnibus Budget Reconciliation Act of 1990 and 
implemented by 38 C.F.R. § 3.1(m), precludes, for 
purposes of all VA benefits, a finding that an injury 
or disease that was a result of a person's own 
alcohol or drug abuse was incurred or aggravated in 
line of duty.  Thus, for purposes of all VA benefits, 
eligibility for which requires a service-connected 
disability or death, section 105(a) precludes service 
connection of a disability resulting from alcohol or 
drug abuse on the basis of the disability's 
incurrence or aggravation in service or of a death 
resulting from such a disability.  However, for 
purposes of all such VA benefits other than 
disability compensation, the amendments made by 
section 8052 do not preclude eligibility based on a 
disability, or death resulting from such a 
disability, secondarily service connected under 38 
C.F.R. § 3.310(a) as proximately due to or the result 
of a service-connected disease or injury.

As amended by section 8052(a)(1) and interpreted by 
VA through 38 C.F.R. § 3.1(m), 38 U.S.C. § 105(a) 
precludes a finding that an injury or disease 
resulting from a person's own alcohol or drug abuse 
was incurred or aggravated in line of duty.  Since a 
service-connected disability is one incurred or 
aggravated in line of duty, a substance-abuse 
disability cannot be service connected on the basis 
of its incurrence or aggravation in service.  See 
VAOPGCPREC 11-96; 38 U.S.C. § 101(16); 38 C.F.R. 
§ 3.1(k).

Section 105(a)'s applicability to all of title 38 and 
section 8052's designation as a miscellaneous 
provision suggest that Congress intended the line-of-
duty preclusion for alcohol and drug abuse to apply 
to line-of-duty determinations for purposes of any 
title 38 benefit, not only to determinations made for 
compensation purposes.

VAOPGCPREC 2-98 at 2, 3.  However, regarding service 
connection under the prior law and implementing regulations 
the Board cannot overlook the requirement placed upon the 
appellant to present a well grounded claim.  

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Where 
the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health care professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Consequently, lay assertions cannot constitute cognizable 
evidence in most instances, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claim not well grounded.  This claim 
requires the application of the general rule requiring 
competent medical nexus evidence to well ground the claim.  
See for example Savage v. Gober, 10 Vet. App. 488 (1997) for 
a discussion of an exception to the general rule of Caluza, 
recently clarified in Voerth v. West, No. 95-904 (U.S. Vet. 
App. Oct. 5, 1999). 

The duty to assist arises upon the appellant establishing a 
well grounded claim.  The Board cannot overlook that the VA 
examiner in 1999 did not offer an opinion of service 
connection for a gastrointestinal disability on a direct or 
on a presumptive basis as applicable to pancreatitis and 
ulcer disease.  Competent evidence linking any of these 
disorders to service directly is not shown in the record 
elsewhere.  Nor is such evidence reported to be outstanding 
but as yet not obtained.  The evidence on file shows 
recognition of the veteran's alcoholism in service.  What it 
does not show is evidence of gastrointestinal disability or 
pancreatitis in service or for several years thereafter.   

In summary, the record does show alcohol abuse, but does not 
include competent medical nexus evidence necessary to 
establish secondary service connection for any existing 
gastrointestinal disorder that prior to November 1, 1990 
could have been service-connected if shown in service 
although the result of alcoholism.  

Regarding hypertension, a VA examiner in 1999 who opined that 
the elevated blood pressure in late 1985 was likely linked to 
the present hypertension reviewed the record.  The examiner 
reviewed the record and did not find hypertension initially 
in service.  The opinion is relevant to presumptive service 
connection.  However, other elements necessary to establish 
service connection on a presumptive basis are missing and as 
a result the claim is denied as not well grounded.  

The Board observes regarding hypertension that neither the 
previous nor current version of the regulation define a 
compensable disability favorable to the claim.  Diastolic 
pressure predominately 100 is a threshold requirement not 
shown in the record.  The record was supplemented with a 
comprehensive record of VA treatment in 1985 that included 
several blood pressure readings that viewed collectively do 
show diastolic pressure predominately below 100.  Nor was 
medication prescribed for blood pressure, as hypertension was 
not reported in the contemporaneous record.  That first 
appeared several years later.  Although the recent VA opinion 
is helpful to find the onset of hypertension during the first 
postservice year, it does not offer a basis for presumptive 
service connection.  That would require a showing of 
predominant diastolic pressure 100 or more and need of 
medication for control.  Neither element is shown in the 
record and evidence establishing either element is not 
reported.  

As the Board finds the claims to be not well grounded, there 
is no burden upon the Board to require another opinion, or 
request further elaboration or explanation regarding a nexus 
between the veteran's service and hypertension or 
gastrointestinal disorders including pancreatitis.  Brewer v. 
West, 11 Vet. App. 228 (1998).  The Board must point out that 
it was the holding in Morton v. West, 12 Vet. App. 477 (1999) 
that absent the submission and establishment of a well-
grounded claim, the VA Secretary cannot undertake to assist a 
veteran in developing facts pertinent to his or her claim and 
that any perceived or actual failure by the Secretary to 
render assistance in the absence of a well-grounded claim 
cannot be legal error.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim.  
And, as noted previously, the veteran has not indicated the 
existence of any post service medical evidence that has not 
already been obtained that would well ground the claims.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The veteran is not 
prejudiced by the Board's decision denying the claims as not 
well grounded.  A review on the merits by the RO accorded the 
claims more consideration than was warranted under the 
circumstances.  


ORDER

Service connection for hypertension is denied.

Service connection for a gastrointestinal disability is 
denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

